             Case 1:19-cv-01007-JEB Document 5 Filed 06/06/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JUDICIAL WATCH, INC.,


                    Plaintiff,

        v.
                                                    Case No. 19-cv-1007 (JEB)
 NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION,


                    Defendant.


                JOINT STATUS REPORT AND SCHEDULING PROPOSAL

       Pursuant to the Court’s Minute Order signed May 23, 2019, the parties submit the

following joint status report and scheduling proposal.

       1.       The status of Plaintiff’s FOIA requests, the anticipated number of documents
                responsive to the requests, and the anticipated date(s) for release of
                documents

       On April 10, 2019, Plaintiff filed this FOIA lawsuit seeking access to “any and all records

contained in FBI File 100-NY-161499.” Compl. ¶ 5. On June 4, Counsel for Defendant informed

Plaintiff that Defendant had located the file, consisting of approximately 82 pages of records, and

planned to deliver all responsive, non-exempt records to Plaintiff by June 7.

       In light of the foregoing status, the parties propose filing a further joint status report by

July 10, 2019, to provide the Court with a further update regarding the status of these matters.

       2.       A proposed briefing schedule for dispositive motions

       Upon completion of production in response to Plaintiff’s FOIA requests, the parties agree

to meet and confer regarding any outstanding issues for resolution by the Court and, if necessary,
          Case 1:19-cv-01007-JEB Document 5 Filed 06/06/19 Page 2 of 2




a proposed schedule for briefing and submission of a Vaughn index. The parties propose to submit

a joint status report concerning these matters on or before July 10, 2019.



Dated: June 6, 2019

 /s/ Eric W. Lee                                     HASHIM M. MOOPPAN
 Eric W. Lee                                         Deputy Assistant Attorney General
 D.C. Bar No. 1049158
 JUDICIAL WATCH, INC.                                ELIZABETH J. SHAPIRO
 425 Third Street, S.W., Suite 800                   Deputy Director
 Washington, DC 20024
 (202) 646-5172                                      /s/ Patricia McBride
 elee@judicialwatch.org                              PATRICIA MCBRIDE
                                                     Trial Attorneys
 Counsel for Plaintiff                               U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Washington, DC 20005
                                                     Phone: (202) 514-1259
                                                     Email: patricia.mcbride@usdoj.gov

                                                     Attorneys for Defendant




                                                 2
